 Case 6:20-cv-01212-WWB-EJK Document 1 Filed 07/08/20 Page 1 of 9 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


BMO HARRIS BANK N.A.,
                                                   Case No.
               Plaintiff,

v.

GEROGROUP, CORP, GR
TRANSPORTATION LLC and JUANA
ROSARIO,

               Defendants.


                        COMPLAINT FOR BREACH OF CONTRACT

         Plaintiff BMO HARRIS BANK N.A. (“BHB”), by and through its undersigned counsel,

hereby    submits   this    Complaint    against     GEROGROUP,   CORP    (“Gerogroup”),   GR

TRANSPORTATION LLC (“GR”) and JUANA ROSARIO (“Juana”) in support thereof, avers

as follows:

                                             PARTIES

         1.    Plaintiff BHB is a national banking association and has its principal place of

business in Chicago with an office at 111 W. Monroe Street, Chicago, Illinois 60603. It is a

citizen and resident of Illinois for diversity purposes.

         2.    Gerogroup is a corporation organized and existing pursuant to the rules and laws

of the State of Florida with its principal place of business at 3401 Conway Garden Road,

Orlando, FL 32806, and as such, is within the Middle District of Florida. Gerogroup is owned

one hundred percent by Juana as the sole member. As such, its citizenship is that of Juana, set

forth below.
 Case 6:20-cv-01212-WWB-EJK Document 1 Filed 07/08/20 Page 2 of 9 PageID 2




         3.    GR is a limited liability company organized and existing pursuant to the rules and

laws of the State of Florida with its principal place of business at 9020 Breezy Meadow Way,

Orlando, FL 32829, and as such, is within the Middle District of Florida. GR is owned one

hundred percent by Juana as the sole member. As such, its citizenship is that of Juana, set forth

below.

         4.    Juana is an individual whose address is located at 9020 Breezy Meadow Way,

Orlando, FL 32829, and as such, resides and is a citizen of the Middle District of Florida.

                                 JURISDICTION AND VENUE

         5.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as there

is diversity in citizenship and there is an amount in controversy that exceeds $75,000.

         6.    This judicial district is proper venue for this proceeding pursuant to 28 U.S.C.

§1391(b)(2), as the Defendants reside, live or do business in the Middle District of Florida and as

a substantial part of the events giving rise to the cause of action, including signing of the

contracts at issue, occurred in the Middle District of Florida.

                                          BACKGROUND

Loan and Security Agreement 1

         7.    On or about July 30, 2018, GR entered into a Loan & Security Agreement

(hereinafter “Agreement 1”) with BHB in the total amount of $77,663.52, attached hereto as

Exhibit A, for the purchase of the following:

Year      Manufacturer            Model                 Description            Serial Number
2018        FORD                  F-350                   F-350             1FT8W3DT2JEC36967

         8.    Pursuant to Agreement 1, GR agreed to make monthly payments for the purchase

of the above Equipment (hereinafter “Equipment 1”) beginning on or about October 1, 2018 for a

term of 72 months.

                                                  2
 Case 6:20-cv-01212-WWB-EJK Document 1 Filed 07/08/20 Page 3 of 9 PageID 3




       9.       Upon information and belief, GR used Equipment 1 at its address located at 9020

Breezy Meadow Way, Orlando, FL 32829.

       10.      Pursuant to Agreement 1, GR was obligated to pay a minimum monthly payment

of $1,078.66.

       11.      Pursuant to paragraph 5.1 of Agreement 1, entitled “Events of Default,” GR will

be in default under the loan if “Debtor” fails to pay when due any amount owed by it to BHB

under this Agreement.

       12.      Pursuant to paragraph 5.2 of Agreement 1, entitled “Remedies,” upon default GR,

BHB may “declare the indebtedness hereunder to be immediately due and payable.”

       13.      On or about November 1, 2019, GR defaulted under the terms of Agreement 1 by

failing to make the minimum monthly payment.

Loan and Security Agreement 2

       14.      On or about September 29, 2017, GR entered into a Loan & Security Agreement

(hereinafter “Agreement 2”) with BHB in the total amount of $386,420.40, attached hereto as

Exhibit B, for the purchase of the following:

Year        Manufacturer       Model               Description          Serial Number
2018        PETERBILT        389-SERIES     389-SERIES: 389 131” BBC 1NPXLP9X5JD469568
                                              SFFA TRACTOR 4X2
2018         COTTRELL         CX11HCS              CX11HCS            5E0AJ1442JG039301

       15.      Pursuant to Agreement 2, GR agreed to make monthly payments for the purchase

of the above Equipment (hereinafter “Equipment 2”) beginning on or about December 1, 2017,

for a term of 72 months.

       16.      Upon information and belief, GR used Equipment 2 at its address located at 9020

Breezy Meadow Way, Orlando, FL 32829.



                                                3
 Case 6:20-cv-01212-WWB-EJK Document 1 Filed 07/08/20 Page 4 of 9 PageID 4




       17.      Pursuant to Agreement 2, GR was obligated to pay a minimum monthly payment

of $5,366.95.

       18.      Pursuant to paragraph 5.1 of Agreement 2, entitled “Events of Default,” GR will

be in default under the loan if “Debtor” fails to pay when due any amount owed by it to BHB

under this Agreement.

       19.      Pursuant to paragraph 5.2 of Agreement 2, entitled “Remedies,” upon default by

GR, BHB may “declare the indebtedness hereunder to be immediately due and payable.”

       20.      On or about December 1, 2019, GR defaulted under the terms of Agreement 2 by

failing to make the minimum monthly payment.

Loan and Security Agreement 3

       21.      On or about March 1, 2018, Gerogroup entered into a Loan & Security

Agreement (hereinafter “Agreement 3”) with BHB in the total amount of $350,700.06, attached

hereto as Exhibit C, for the purchase of the following:

Year     Manufacturer          Model               Description        Serial Number
2018     PETERBILT           389-SERIES       389-SERIES: 389 131” 1NPXLP9X6JD491871
                                            BBC SFFA TRACTOR 6X4
2018         COTTRELL         3 CAR            3 CAR HEADRACK             104001
                            HEADRACK
2018         COTTRELL        C11HCS                   C11HCS              5E0AJ1449JG104001

       22.      Pursuant to Agreement 3, Gerogroup agreed to make monthly payments for the

purchase of the above Equipment (hereinafter “Equipment 3”) beginning on or about May 1,

2018, for a term of 74 months.

       23.      Upon information and belief, Gerogroup used Equipment 3 at its address located

at 9020 Breezy Meadow Way, Orlando, FL 32829.

       24.      Pursuant to Agreement 3, Gerogroup was obligated to pay a minimum monthly

payment of $4,739.19.

                                                4
 Case 6:20-cv-01212-WWB-EJK Document 1 Filed 07/08/20 Page 5 of 9 PageID 5




       25.      Pursuant to paragraph 5.1 of Agreement 3, entitled “Events of Default,”

Gerogroup will be in default under the loan if “Debtor” fails to pay when due any amount owed

by it to BHB under this Agreement.

       26.      Pursuant to paragraph 5.2 of Agreement 3, entitled “Remedies,” upon default by

Gerogroup, BHB may “declare the indebtedness hereunder to be immediately due and payable.”

       27.      On or about November 1, 2019, Gerogroup defaulted under the terms of

Agreement 3 by failing to make the minimum monthly payment.

Loan and Security Agreement 4

       28.      On or about February 27, 2018, GR entered into a Loan & Security Agreement

(hereinafter “Agreement 4”) with BHB in the total amount of $107,472.96, attached hereto as

Exhibit D, for the purchase of the following:

Year     Manufacturer              Model               Description           Serial Number
2018     COTTRELL                  EX5307               EX5307            5E0AU1741JG080201

       29.      Pursuant to Agreement 4, GR agreed to make monthly payments for the purchase

of the above Equipment (hereinafter “Equipment 4”) beginning on or about May 1, 2018, for a

term of 72 months.

       30.      Upon information and belief, GR used Equipment 4 at its address located at 321

Morse Street, Camden, NJ 08105.

       31.      Pursuant to Agreement 4, GR was obligated to pay a minimum monthly payment

of $1,492.68.

       32.      Pursuant to paragraph 5.1 of Agreement 4, entitled “Events of Default,” GR will

be in default under the loan if “Debtor” fails to pay when due any amount owed by it to BHB

under this Agreement.



                                                5
 Case 6:20-cv-01212-WWB-EJK Document 1 Filed 07/08/20 Page 6 of 9 PageID 6




          33.   Pursuant to paragraph 5.2 of Agreement 4, entitled “Remedies,” upon default by

GR, BHB may “declare the indebtedness hereunder to be immediately due and payable.”

          34.   On or about November 1, 2019, GR defaulted under the terms of Agreement 4 by

failing to make the minimum monthly payment.

Continuing Guaranties - Juana

          35.   Juana executed multiple Continuing Guaranties (hereinafter the “Juana

Guaranties”). True and correct copies of the Juana Guaranties are attached collectively as

Exhibit E.

          36.   Pursuant to the Juana Guaranties, Juana agreed to the prompt payment and

performance of all obligations, liabilities and undertakings of GR and Gerogroup to BHB.

          37.   Juana, as personal guarantor of the debts of GR and Gerogroup, has failed to cure

the default of GR and Gerogroup.

Continuing Guaranty - Gerogroup

          38.   Gerogroup executed a Continuing Guaranty (hereinafter the “Gerogroup

Guaranty). A true and correct copy of the Gerogroup Guaranty is attached hereto as Exhibit F.

          39.   Pursuant to the Gerogroup Guaranty, Gerogroup agreed to the prompt payment

and performance of all obligations, liabilities and undertakings of GR to BHB.

          40.   Gerogroup, as personal guarantor of the debts of GR, has failed to cure the default

of GR.

                            COUNT I: BREACH OF CONTRACT
                               (Against GR Transport LLC)

          41.   BHB incorporates by reference Paragraphs 1 through 40, as if set forth at length

herein.




                                                 6
 Case 6:20-cv-01212-WWB-EJK Document 1 Filed 07/08/20 Page 7 of 9 PageID 7




          42.     BHB and GR entered into valid contracts (Agreements 1, 2 and 4, collectively the

“GR Agreements”) wherein GR agreed to make monthly payments to BHB for the use of

Equipment 1, 2 and 4 (collectively the “GR Equipment”).

          43.     GR defaulted on the terms of the GR Agreements and therefore is in default for

failure to pay.

          44.     BHB sustained significant damages in the amount of $357,427.93 due to GR’s

breach and default of the GR Agreements.

          WHEREFORE, Plaintiff, BMO Harris Bank N.A. demands judgment against Defendant

GR Transportation LLC in the amount of $357,427.93; as well as reasonable attorneys’ fees and

costs; and such other relief as the court may deem equitable and just.

                              COUNT II: BREACH OF CONTRACT
                                  (Against Gerogroup, Corp)

          45.     BHB incorporates by reference Paragraphs 1 through 44, as if set forth at length

herein.

          46.     BHB and Gerogroup entered into a valid contract (Agreement 3, hereinafter the

“Gerogroup Agreement”) wherein Gerogroup agreed to make monthly payments to BHB for the

use of Equipment 3 (hereinafter the “Gerogroup Equipment”).

          47.     Gerogroup defaulted on the terms of the Gerogroup Agreement and therefore is in

default for failure to pay.

          48.     BHB sustained significant damages in the amount of $232,886.87 due to

Gerogroup’s breach and default of the Gerogroup Agreement.

          49.     Gerogroup also entered into another valid written contract with BHB (the

Gerogroup Guaranty) to induce BHB to extend credit to GR, whereby Gerogroup personally




                                                  7
 Case 6:20-cv-01212-WWB-EJK Document 1 Filed 07/08/20 Page 8 of 9 PageID 8




guaranteed GR’s prompt payment of all amounts owed to BHB, including all of GR’s then-

existing and future obligations, debts and liabilities to BHB.

          50.   Gerogroup defaulted on their contractual obligations by failing to cure the default

of GR in the amount of $357,427.93.

          WHEREFORE, Plaintiff, BMO Harris Bank N.A. demands judgment against Defendant

Gerogroup, Corp in the amount of $590,314.80; as well as reasonable attorneys’ fees and costs;

and such other relief as the court may deem equitable and just.

                           COUNT III: BREACH OF CONTRACT
                                (Against Juana Rosario)

          51.   BHB incorporates by reference Paragraphs 1 through 50, as if set forth at length

herein.

          52.   Juana entered into valid written contracts with BHB (the Juana Guaranties) to

induce BHB to extend credit to GR and Gerogroup, whereby she personally guaranteed GR and

Gerogroup’s prompt payment of all amounts owed to BHB, including all of GR and Gerogroup’s

then-existing and future obligations, debts and liabilities to BHB.

          53.   Juana defaulted on her contractual obligations by failing to cure the default of GR

and Gerogroup.

          WHEREFORE, Plaintiff, BMO Harris Bank N.A. demands judgment against Defendant

Juana Rosario in the amount of $590,314.80; as well as reasonable attorneys’ fees and costs; and

such other relief as the court may deem equitable and just.

                                              WONG FLEMING
                                              A Professional Corporation

Dated: July 8, 2020
                                              By: /s/ Alexis Turner Garris______________
                                                    Alexis Turner Garris, Esq. (FL Bar 1011753)
                                                    821Alexander Road, Suite 200


                                                 8
Case 6:20-cv-01212-WWB-EJK Document 1 Filed 07/08/20 Page 9 of 9 PageID 9




                                        Princeton, NJ 08540
                                        Tel:      609-951-9520
                                        Fax:      609-951-0720
                                        E-mail: aturnergarris@wongfleming.com
                                        Attorneys for Plaintiff, BMO Harris Bank N.A.




                                    9
